Title: To George Washington from Major General William Heath, 5 May 1777
From: Heath, William
To: Washington, George



Dear General
Boston May 5th 1777

This will be handed to you by Capt. Mullen (accompanied by Monsr Du Bouchet Brother in law to Col. Conway) who came from France in the Ship Amphitrite—He appears to be a very good Officer, & I think would make a most excellent Major of Brigade, if your Excellency should think it proper.
The Assembly of this State have Resolved to complete their 15 Battalions by Draught, which is to be made on the 15th Inst.—I should be glad of your Excellency’s Direction, whether those Draughted for the Eight Regts destined to Peeks-kill, who have not had the Small Pox, should be Inoculated here; or sent on—The latter I think will be rather dangerous, unless the Situation of the Army requires their immediate marching, notwithstanding the Hazard of taking the Disorder.
The Assembly have also ordered 15 Hundred of the Militia of Hampshire & Berkshire Counties to march to Ticonderoga to secure that post until the Continental Troops can arrive there.
They have also adopted Col. Henly’s Lee’s & Jackson’s Regiments, & voted the Recruits of those Regts the State Bounty (£20).
The Inhabitants here are alarmed at the late Reports from France via Philadelphia, that the British Army is to pay them a Visit this Campaign—The Assembly are deliberating upon the Raising of several Regiments—Some Troops will undoubtedly be necessary for Guards to the Stores, which are very considerable, and after to morrow when the time to which Col. Craft’s Regt of State Artillery who now mount the Guard expires, will be intirely destitute of Sentrys Large Magazines of Provisions & Stores, such as Flour, Rice, Molasses, Salt &c., which are daily arriving are depositing in different parts of the State, between this place & Springfield, by the Commissary Genl & his Deputies—The number of Disaffected persons in almost every place, renders it improper to trust them without small Guards, as any abandoned Villains may set them on Fire—A sufficient number of Men will be readily granted by the State—but as the Stores are Continental, they expect that the Troops who do this duty, will be paid & subsisted by the States in General.
General De Borre sets out to morrow to join your Excellency.
I have ordered Three Hundred new Arms from Springfield, to Ticonderoga, having received Information from Col. Marshall & Francis,

that those Troops who marched upon the Presumption of obtaining them there have been disapointed, & your Excellency having directed in your last that Arm⟨s sho⟩uld be sent on to Such. I have the honor to be Your Excellency’s Most Obedient Humble Servt

W. Heath

